Broyles, P. J.
1. The writ of certiorari lies from a judgment of the city court of Savannah overruling a motion for a new trial in a misdemeanor case tried therein.
2. The chief judge of the municipal court of Savannah, who is ex-officio judge of the city court of Savannah, under the act of the General Assembly amending the constitution of the State and creating the municipal court of Savannah, approved August 13, 1915 (Acts 1915, p. 124), and the further act of 1915 (Acts 1915, p. 122), is authorized to draw a panel of jurors and swear them in for the trial of a criminal case in which he as ex-officio judge of the city court is to preside; and such ' duty does not devolve solely upon the regular judge of the city court.
3. In answer to certified questions by this court the Supreme Court made the rulings just stated. 147 Ga. 816 (95 S. E. 670). Under the second of these rulings the trial judge did not err-in overruling the defendant’s challenge to the panel of jurors put upon him.
4. The assignments of error other than those dealt with above are expressly .abandoned in the brief of counsel for the plaintiff in error.
5. The judge, of the superior court did not err in refusing to sartctiop the certiorari.

■Judgment affirmed.


Bloodworih and Harwell, ‘JJ., concur.

Osborne, Lawrence & Abrahams, for plaintiff in. error.
Walter 0. Hartridge, solicitor-general, contra.